Citation Nr: 1034604	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-06 694	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to jet fuel exposure.  

2.  Entitlement to service connection for laryngeal cancer, to 
include as due to jet fuel exposure.  

3.  Entitlement to service connection for osteoarthritis of 
multiple joints, to include as due to jet fuel exposure.  

4.  Entitlement to service connection for xerophthalmia, to 
include as due to jet fuel exposure.  

5.  Entitlement to service connection for coronary artery disease 
(CAD), to include as due to jet fuel exposure.  

6.  Entitlement to service connection for chronic constipation, 
to include as due to jet fuel exposure.  

7.  Entitlement to service connection for colon polyps, to 
include as due to jet fuel exposure.  

8.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as due to jet fuel exposure.  

9.  Entitlement to service connection for hiatal hernia, to 
include as due to jet fuel exposure.  

10.  Entitlement to service connection for prostate cancer, to 
include as due to jet fuel exposure.  

11.  Entitlement to service connection for erectile dysfunction, 
to include as due to jet fuel exposure.  

12.  Entitlement to service connection for melanoma of the skin, 
to include as due to jet fuel exposure.  

13.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as due to jet fuel exposure.  

14.  Entitlement to service connection for sleep apnea, to 
include as due to jet fuel exposure.  

15.  Entitlement to service connection for hyperlipidemia, to 
include as due to jet fuel exposure.  

16.  Entitlement to service connection for petit mal seizures, to 
include as due to jet fuel exposure.  

17.  Entitlement to service connection for vertigo, to include as 
due to jet fuel exposure.  

18.  Entitlement to service connection for hypertension, to 
include as due to jet fuel exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from January 1953 to 
March 1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
aforementioned disorders.  

In February 2007, the Veteran testified at a Travel Board hearing 
before the Undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing is of record and associated with the claims folder.  

FINDING OF FACT

On September 1, 2010, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, St. Petersburg, Florida, 
that the Veteran died in January 2010.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).  





ORDER

The appeal is dismissed.




		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


